IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 46121

STATE OF IDAHO,                                    )
                                                   )    Filed: January 16, 2019
        Plaintiff-Respondent,                      )
                                                   )    Karel A. Lehrman, Clerk
v.                                                 )
                                                   )    THIS IS AN UNPUBLISHED
BILLY RAY BARTLETT,                                )    OPINION AND SHALL NOT
                                                   )    BE CITED AS AUTHORITY
        Defendant-Appellant.                       )
                                                   )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Samuel A. Hoagland, District Judge.

        Order denying Idaho Criminal Rule 35 motion for correction of illegal
        sentence, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                     Before GRATTON, Chief Judge; BRAILSFORD, Judge
                    ________________________________________________

PER CURIAM 1
        Billy Ray Bartlett was found guilty of sexual abuse of a child under the age of sixteen
years, Idaho Code § 18-1506, with a persistent violator sentencing enhancement, I.C. § 19-2514.
The district court imposed a unified sentence of life, with thirty years determinate.
        Bartlett filed an Idaho Criminal Rule 35 motion for correction of an illegal sentence,
asserting that his sentence is illegal because trial counsel did not tell Bartlett he did not have to
speak with the presentence investigator. The district court denied Bartlett’s motion, finding that
Bartlett’s sentence is not illegal. Bartlett appeals.

1
        Judges Huskey and Lorello did not participate.
                                                   1
       In State v. Clements, 148 Idaho 82, 87, 218 P.3d 1143, 1148 (2009), the Idaho Supreme
Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted as a sentence
that is illegal from the face of the record, i.e., does not involve significant questions of fact or
require an evidentiary hearing. Rule 35 is a “narrow rule,” and because an illegal sentence may
be corrected at any time, the authority conferred by Rule 35 should be limited to uphold the
finality of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d 397, 400 (2007). Rule 35
is not a vehicle designed to reexamine the facts underlying the case to determine whether a
sentence is illegal; rather, the rule only applies to a narrow category of cases in which the
sentence imposes a penalty that is simply not authorized by law or where new evidence tends to
show that the original sentence is excessive. Clements, 148 Idaho at 87, 218 P.3d at 1148.
       The record supports the district court’s finding that Bartlett’s sentence is not illegal.
Additionally, the district court correctly concluded Bartlett’s Rule 35 motion to correct an illegal
sentence is improper for purposes of challenging whether his trial counsel properly informed him
regarding his obligation to speak to the presentence investigator. “Rule 35’s purpose is to allow
courts to correct illegal sentences, not to reexamine errors occurring at trial or before the
imposition of the sentence.” State v. Wolfe, 158 Idaho 55, 65, 343 P.3d 497, 507 (2015).
Therefore, the district court properly denied Bartlett’s motion. Accordingly, we conclude no
abuse of discretion has been shown and the district court’s order denying Bartlett’s Rule 35
motion is affirmed.




                                                 2